Case 1:19-cv-03414-APM Document 7-1 Filed 01/15/20 Page 1 of 5




                 EXHIBIT 1
           Case
            Case1:19-cv-03414-APM
                 1:19-cv-03412-CRC Document
                                    Document7-1 Filed01/15/20
                                             7 Filed  01/15/20 Page
                                                                Page12ofof45



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                     Plaintiff,

           v.                                         Civil Action No. 19-cv-03412 (CRC)

  ANDREA M. GACKI, in her official
  capacity as Director of the United States
  Office of Foreign Assets Control, and THE
  UNITED STATES DEPARTMENT OF
  TREASURY, OFFICE OF FOREIGN
  ASSETS CONTROL,

                     Defendants.


   REPLY IN SUPPORT OF MOTION TO TRANSFER CASES FOR CONSOLIDATION

        Defendants moved to consolidate this action with two other lawsuits presenting substantially

overlapping factual and legal issues. See Marcellin Mukolo Basengezi v. Gacki, et al. 1:19-cv-3414

(APM), and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No. 1:19-cv-3415 (DLF). Pending a

decision on that request, the Court stayed Defendants’ deadline to respond to the complaint, and

Plaintiff now opposes consolidation by trying to distinguish the claims among the three cases and

arguing that consolidation is premature and risks prejudice. Plaintiff is mistaken.

        Trying to distinguish the claims, Plaintiff points out that different factual circumstances may

underlie each challenged designation, and that the separate administrative records could impact

allegations of inadequate notice. But “the existence of a common question by itself is enough to

permit consolidation,” Wright & Miller, 9A Fed. Prac. & Proc. § 2382 (3d ed. 1998), and the three

actions should be consolidated notwithstanding that the respective administrative record may differ.

Plaintiff understates the ways in which the cases are demonstrably related, as noted below.



                                                  1
           Case
            Case1:19-cv-03414-APM
                 1:19-cv-03412-CRC Document
                                    Document7-1 Filed01/15/20
                                             7 Filed  01/15/20 Page
                                                                Page23ofof45



        First, each plaintiff asserts that they did not receive adequate notice in violation of the Fifth

Amendment, Katintima Compl. ¶ 32 (Count I), Nangaa Compl. ¶ 35 (Count II), Basengezi Compl. ¶

56 (Count VII), and such a claim entails a threshold legal inquiry into whether such protections even

apply, as “[t]he Supreme Court has long held that non-resident aliens who have insufficient contacts

with the United States are not entitled to Fifth Amendment protections,” Jifry v. FAA, 370 F.3d 1174,

1182 (D.C. Cir. 2004).

        Second, Plaintiffs’ allegations require that the Court determine the level of notice called for

by the Administrative Procedure Act (“APA”), Katintima Compl. ¶ 37 (Count II), Nangaa Compl. ¶

40 (Count III), Basengezi Compl. ¶ 48 (Count V), and the legal parameters of claims alleging APA

violations for purportedly untimely productions of unclassified portions of the administrative record,

Katintima Compl. ¶¶ 22, 40, 42 (Count III), Nangaa Compl. ¶¶ 21, 45 (Count VI), Basengezi Compl.

¶ ¶ 22, 43 (Count IV). Further, with respect to Plaintiffs’ arbitrary and capricious challenges,

Defendants expect that there will be significant overlap in the exhibits that will comprise the three

administrative records; additionally, the Court will need to familiarize itself with OFAC’s sanction

program pursuant to Executive Order 13413, as amended, in order to review and asses each Plaintiff’s

respective claim. See Katintima Compl. ¶ 45 (Count IV), Nangaa Compl. ¶ 31 (Count I), Basengezi

Compl. ¶¶ 6, 31-32 (Count I).

        Overall, these similarities belie Plaintiff’s concern that all sanctions-related cases are ripe for

consolidation under Defendants’ view, as does the fact all three plaintiffs were designated on the same

day, March 21, 2019 under Executive Order 13413, and those designations were announced in the

same press release. See also Press Release, U.S. Dep’t of Treasury, Treasury Sanctions Congolese

Officials Responsible for Undermining DRC Elections (March 21, 2019) (announcing designations




                                                    2
             Case
              Case1:19-cv-03414-APM
                   1:19-cv-03412-CRC Document
                                      Document7-1 Filed01/15/20
                                               7 Filed  01/15/20 Page
                                                                  Page34ofof45



of the three plaintiffs). 1 Any factual distinctions between the three cases do not render consolidation

inappropriate, and consolidation would manifestly be in the interest of judicial economy and avoid

the possibility of inconsistent judicial resolution.

          Plaintiff is also wrong in arguing that consolidation is premature. As an initial matter, this Court’s

local rules refute Plaintiffs’ suggestion that the administrative records should have already been disclosed.

See LCvR 7(n)(1) (requiring certified list of contents of administrative record “within 30 days following

service of the answer to the complaint or simultaneously with the filing of a dispositive motion, whichever

occurs first”). And three separate responses before three separate judges in this district—as Plaintiff

apparently envisions—would be redundant and inefficient, whereas consolidation now affords the parties

an opportunity to establish an efficient schedule whereby the claims across the three different actions can

be adjudicated in a single proceeding. 2

          Besides that, Plaintiff speculates that he or the other two plaintiffs may be prejudiced because the

procedural posture of the cases may differ after review of the administrative records, as some may proceed

with a dispositive motion while others elect to amend their complaint. But even if such a hypothetical

discrepancy became reality, each plaintiff is represented by the same counsel of record and Plaintiffs have

the ability to amend their complaint in a timely manner. Moreover, Plaintiffs chose to bring suit now,

rather than awaiting the production of their administrative records, which agency practice provides for,

even before a suit is filed. Indeed, even if some unforeseen circumstance prevented the resolution of all

three actions in a single dispositive motion schedule, the parties could still work together to facilitate an

efficient schedule that would lead to the resolution of all claims. See Mylan Pharmaceuticals Inc. v.



 1
     https://home.treasury.gov/news/press-releases/sm633 (last visited January 14, 2020).
 2
   Defendants also note that they do not ordinarily seek to consolidate sanctions lawsuits, even
 where there is programmatic or legal overlap. See, e.g., Bazzi v. U.S. Dep’t of the Treasury, 19-
 cv-484 (D.D.C.) and Bazzi v. Gacki, 19-cv-1940 (D.D.C.). Here, however, relatedness is
 manifestly present in the three actions discussed above, and consolidation will conserve the
 resources of both the Court and the parties.

                                                       3
           Case
            Case1:19-cv-03414-APM
                 1:19-cv-03412-CRC Document
                                    Document7-1 Filed01/15/20
                                             7 Filed  01/15/20 Page
                                                                Page45ofof45



Henney, 94 F. Supp. 2d 36, 43 (D.D.C. 2000), vacated on other grounds, 276 F.3d 627 (D.C. Cir. 2002)

(consolidation “does not merge the suits into a single cause, or change the rights of the parties, or make

those who are parties in one suit parties in another”) (citation omitted). Consolidation would not unduly

prejudice any party, and Defendants’ motion should be granted.



Dated January 15, 2020                                  Respectfully submitted,


                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        DIANE KELLEHER
                                                        Assistant Branch Director

                                                        /s/ Antonia Konkoly
                                                        ANTONIA KONKOLY
                                                        NICHOLAS CARTIER
                                                        KEVIN SNELL
                                                        Trial Attorneys
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street, N.W.
                                                        Washington, DC 20005
                                                        Tel: (202) 514-2395
                                                        Fax: (202) 616-8460
                                                        Email: antonia.konkoly@usdoj.gov




                                                    4
